Case 2:20-cv-02120-ELW Document 20                     Filed 04/01/21 Page 1 of 3 PageID #: 807




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION


REBECCA FOX                                                                   PLAINTIFF

          v.                            CIVIL NO. 20-2120


ANDREW M. SAUL, Commissioner
Social Security Administration                                                DEFENDANT

                                   MEMORANDUM OPINION


          Plaintiff, Rebecca Fox, brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial

review of a decision of the Commissioner of the Social Security Administration (Commissioner)

denying her claims for a period of disability and disability insurance benefits (DIB) and

supplemental security income (SSI) benefits under the provisions of Titles II and XVI of the Social

Security Act (Act). In this judicial review, the Court must determine whether there is substantial

evidence in the administrative record to support the Commissioner's decision. See 42 U.S.C. §

405(g).

          Plaintiff protectively filed her current applications for DIB and SSI on November 20, 2016,

alleging an inability to work since November 17, 2016, due to knee problems, and a bulging disc.

(Tr. 142, 263). For DIB purposes, Plaintiff maintained insured status through June 30, 2017. (Tr.

12, 265). An administrative hearing was held on November 19, 2018, at which Plaintiff appeared

with counsel and testified. (Tr. 32-62).

          By written decision dated September 11, 2019, the ALJ found that during the relevant time

period, Plaintiff had an impairment or combination of impairments that were severe. (Tr.14).

Specifically, the ALJ found Plaintiff had the following severe impairments: osteoarthrosis of the

bilateral knees, status-post left knee meniscus tear arthroscopy, degenerative disc disease of the
                                                   1
Case 2:20-cv-02120-ELW Document 20                   Filed 04/01/21 Page 2 of 3 PageID #: 808




lumbar spine, obesity, and carpal tunnel syndrome. However, after reviewing all of the evidence

presented, the ALJ determined that Plaintiff’s impairments did not meet or equal the level of

severity of any impairment listed in the Listing of Impairments found in Appendix I, Subpart P,

Regulation No. 4. (Tr. 14). The ALJ found Plaintiff retained the residual functional capacity

(RFC) to:

       perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) except that
       the claimant can frequently handle and finger with the bilateral upper extremities.

(Tr. 15). With the help of a vocational expert, the ALJ determined Plaintiff could perform work as

a cashier II, a merchandise marker, and a sales attendant. (Tr. 24).

       Plaintiff then requested a review of the hearing decision by the Appeals Council which

denied that request on June 24, 2020. (Tr. 1-7). Subsequently, Plaintiff filed this action. (Doc. 3).

This case is before the undersigned pursuant to the consent of the parties. (Doc. 6). Both parties

have filed appeal briefs, and the case is now ready for decision. (Docs. 16, 19).

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance but it is enough that a reasonable mind

would find it adequate to support the Commissioner's decision. The ALJ's decision must be

affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d

964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that supports the

Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have

decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other

words, if after reviewing the record it is possible to draw two inconsistent positions from the




                                                 2
Case 2:20-cv-02120-ELW Document 20                   Filed 04/01/21 Page 3 of 3 PageID #: 809




evidence and one of those positions represents the findings of the ALJ, the decision of the ALJ

must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds that the record as a whole reflects substantial

evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby summarily

affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v. Astrue, No. 08-

0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming ALJ’s denial of

disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       DATED this 1st day of April 2021.


                                                  /s/ Erin L. Wiedemann
                                                    HON. ERIN L. WIEDEMANN
                                                    UNITED STATES MAGISTRATE JUDGE




                                                 3
